Citation Nr: 0821344	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  06-26 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for left sacroiliac strain 
with a bilateral leg condition.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Beyt, Intern


INTRODUCTION

The veteran served on active duty from January 1979 to June 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision in 
which the Los Angeles, California, Department of Veterans 
Affairs (VA) Regional Office (RO) denied the veteran's claim 
of entitlement to service connection for left sacroiliac 
strain, claimed as low back pain with bilateral leg 
condition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that she is afforded 
every possible consideration.

The veteran argues that her low back pain with bilateral leg 
condition is attributable to service.  In this regard, the 
Board notes that the veteran's service treatment records are 
replete with treatment for low back pain.  In part, a March 
1979 clinical entry reflects the veteran suffered an injured 
knee during training.  Records of May 1980 report the veteran 
had "sciatica left leg."  June 1980 service treatment 
records state "back pain/sciatica."  October 1980 records 
show "back pain continuous since March '79, injured back 
while in BCT."  November 1980 records denote "recurrent low 
back pain since March 1979" and "low back pain secondary to 
sacroiliac strain and valgus of the knees."  January 1981 
show pain in the back and left knee and a diagnosis of "low 
back pain secondary to sacroiliac strain and vulgus of the 
knees."  February 1981 records state the veteran had "low 
back pain secondary to sacroiliac strain and valgus of the 
knees" as well as "both sacroiliac joints are somewhat 
widened."  Scoliosis of the lumbar spine was also noted.  
March 1981 service treatment records demonstrate the veteran 
had "chronic back pain."  The Board also notes the veteran 
had "yes" marked on her discharge exam in June 1981 next to 
"recurrent back pain."  

In a February 2005 statement, the veteran's ex-husband wrote 
the veteran has had back problems since they met in 1981.  He 
further stated the veteran went a long time without seeking 
treatment because the medications that were given did little 
to help the veteran.  In addition, post service treatment 
records reflect continuing complaints and treatment for left 
sacroiliac strain with a bilateral leg condition.

A VA examination is required in this case under the duty to 
assist provisions codified at 38 U.S.C.A. § 5103A(d) (West 
2002) and by regulation found at 38 C.F.R. § 3.159(c)(4) 
(2007).  See McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).  Section 3.159(c)(4) sets forth three criteria to 
determine whether the VA is required to provide a medical 
examination, including: whether the veteran has a current 
disability, whether an injury was suffered in service, and 
whether that current disability may be associated with the 
veteran's in-service injury.

The threshold burden required under § 3.159(c)(4) has been 
met.  The service treatment records show that the veteran had 
an injury to the knee during service and also had documented 
episodes of lower back pain.  The veteran also has current 
diagnosis of sciatica.  See McLendon, supra; Charles v. 
Principi, 16 Vet. App. 370 (2002).  Thus, a VA examination to 
ascertain the etiology of the veteran's current lower back 
and leg disability is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a VA examination to 
determine whether there is a causal nexus 
between her back disability with bilateral 
leg condition and her military service.  
All indicated tests and studies should be 
conducted, and all findings described in 
detail.  The claims file must be made 
available to the examiner for review.  The 
examiner must identify any current 
disability related to her back disability 
with bilateral leg disorder, and for any 
disability present, the examiner must 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or more) that the veteran's 
current disability was incurred in, 
aggravated by, or in any way related to 
her active military service.  If there is 
no disability present, the examiner should 
state so.  The rationale for any 
conclusion should be provided.  

2.  Thereafter, readjudicate the claim of 
entitlement to service connection for back 
disability with a bilateral leg condition.  
If the benefit sought in connection with 
the claim remains denied, the veteran and 
her representative should be provided with 
an appropriate Supplemental Statement of 
the Case (SSOC) and given the appropriate 
time period within which to respond.

The case should then be returned to the Board for further 
consideration, as warranted.  The Board intimates no 
opinion, legal or factual, as to the ultimate outcome of 
this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

